DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Please refer to page 12, paragraph 061 of the specification.).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  On page 4, in paragraph 014, line 1:  “longitudal” should be changed to --longitudinal--.  
Appropriate correction is required.


Claim Objections
Claim 31 is objected to because of the following informalities:
1)	In claim 31, line 8:  The term --a-- should be inserted after the term “of”.
2)	In claim 31, line 9:  The term --the-- should be inserted after the term “accommodate”.
3)	In the last line of claim 31:  “;” should be changed to --.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2006/0168728 to Strobel et al.  Strobel et al. ‘728 shows the claimed limitations of a surgical table (10) comprising an upper section (an upper portion of element 20 proximal to 
element 14 as shown in Figure 1 and as described on pages 1 & 2, in paragraphs 0020 & 0021), torso section (a lower portion of element 20 distal from element 14 also as shown in Figure 1 
and as described on pages 1 & 2, in paragraphs 0020 & 0021), and lower section (26), wherein each section has an opposing right side and left side (also as shown in Figure 1), said torso section comprising an extendable side rail (38, 68) attached to the right and left side of said torso section (as shown in Figures 1-4 & 6 and as described on page 2, in paragraphs 0022, 0025 & 0029), and said lower section comprising an extendable side rail (38, 70) attached to the right and left side of said lower section (26); wherein each of the said extendable side rails are operable to extend independently of the other side rails and wherein each of the said extendable side rails (38, 68, 70) are manually operated (as shown in Figures 1-4 & 6 and as described on page 2, in paragraphs 0022 & 0025).

Claims 17, 18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2006/0021142 to Hornbach et al.  Hornbach et al. ‘142 shows the claimed limitations of a surgical table (10) comprising an upper section (30), torso section (32), and lower section (36) (as shown in Figures 1-4 and as described on page 3, in paragraphs 0038 & 0039), wherein each section has an opposing right side and left side (as shown in Figures 3 & 


4), said torso section (32) comprising an extendable side rail (18, 52) attached to the right and left side of said torso section (as shown in Figures 1-4 and as described on page 3, in paragraphs 0040-0043), and said lower section (36) comprising an extendable side rail (20, 54) attached to the right and left side of said lower section (also as shown in Figures 1-4 and as described on page 3, in paragraphs 0040-0043); wherein each of the said extendable side rails (18, 52 & 20, 54) are operable to extend independently of the other side rails (as described on page 4, in paragraph 0047 and on page 5, in paragraph 0057); wherein each of the said extendable side rails (18, 52 & 20, 54) are operable to be extended by an electromechanical actuator (90, 100) (as shown in Figures 4 & 11 and as described on page 4, in paragraph 0047 and on page 5, in paragraph 0057); further comprising a graphical user interface (160, 180) operable to depict a graphical representation of the surgical table (10) and the position of the extendable side rails (18, 52 & 20, 54) (as shown in Figures 10, 11, 13 & 14 and as described on page 5, in paragraphs 0056, 0057 & 0060-0062); further comprising a controller (166, 168) in communication with the surgical table (10) that is operable to adjust the position of the extendable side rails (18, 52 & 20, 54) (as shown in Figure 11 and as described on page 5, in paragraph 0057); and wherein the controller (166, 168) comprises a graphical user interface (160) operable to depict a graphical representation of the surgical table (10) and the position of the extendable side rails (18, 52 & 20, 54) (as shown in Figures 10 & 11 and as described on page 5, in paragraphs 0056 & 0057).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbach et al. ‘142 in view of U.S. Pat. App. Pub. No. 2015/0128347 to Hutchison et al.  With respect to claim 19, Hornbach et al. ‘142 does not specifically disclose a condition wherein each of the extendable side rails (18, 52 & 20, 54) are manually operated.  Hutchison et al. ‘347 provides the basic teaching of a surgical table (110) comprising a torso section (140) and lower section (146) (as shown in Figures 1 & 2 and as described on page 2, in paragraphs 0033 & 0034 and on page 3, in paragraphs 0034 & 0035), wherein each section has an opposing right side and left side (also as shown in Figures 1 & 2), said torso section (140) comprising an extendable side rail (138, 148) attached to the right and left side of said torso section (as shown in Figure 1 

and as described on page 2, in paragraph 0034 and on page 3, in paragraphs 0034 & 0035), and said lower section (146) comprising an extendable side rail (138, 154) attached to the right and left side of said lower section (also as shown in Figure 1 and as described on page 2, in paragraph 0034 and on page 3, in paragraphs 0034 & 0035); wherein each of the said extendable side rails (138, 148, 154) are manually operated (via element 158) (as shown in Figures 4-8 and as described on page 3, in paragraphs 0037-0039 and on page 4, in paragraphs 0039, 0040 & 0043).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the surgical table of Hornbach et al. ‘142 with extendable side rails which are manually operated in order to provide a simple and alternative means for extending and retracting the side rails as taught by Hutchison et al. ‘347.
	With respect to claim 24, Hutchison et al. ‘347 further provides the basic teaching of a bed controller (230) which is operable to communicate with the surgical table (110) using wireless means of communication and control the position of the extendable side rails (138, 148, 154) (see page 4, paragraph 0043 and page 5, paragraph 0049).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the surgical table of Hornbach et al. ‘142 with a controller which is operable to communicate with the surgical table using wireless means of communication and control the position of the extendable side rails, since the use of a surgical table including this specific type of communication is well known in the art as taught by Hutchison et al. ‘347.  
	


With respect to claims 25 and 26, Hutchison et al. ‘347 further provides the basic teaching of a surgical table monitoring system (114) having a processor (242) in communication with a plurality of sensors (234) that are operable to measure the location, orientation, and force applied to said extendable side rails (138, 148, 154) (see Figure 12 and page 4, paragraphs 0043 & 0044), and wherein the surgical table monitoring system (114) is operable to determine if the forces applied to the extendable side rails (138, 148, 154) exceed a predefined safety threshold (as described on page 4, in paragraph 0043.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the surgical table of Hornbach et al. ‘142 with a surgical table monitoring system having a processor in communication with a plurality of sensors that are operable to measure the location, orientation, and force applied to said extendable side rails, and wherein the surgical table monitoring system is operable to determine if the forces applied to the extendable side rails exceed a predefined safety threshold, in order to provide an operational arrangement for a surgical table which is also well known in the art as taught by Hutchison et al. ‘347.  
With respect to claims 27-30, Hutchison et al. ‘347 further provides the basic teaching wherein the surgical table is operable to provide notifications when the forces applied to the extendable side rails (138, 148, 154) exceeds a predefined safety threshold, and wherein the notifications comprised video signals, audio signals, and suggested numerical measurement values for each of the extendable side rails (138, 148, 154) necessary to bring the forces applied to the side rails within the predefined safety threshold (see Figures 11-13, 15 & 17; page 4, paragraph 0045; page 5, paragraphs 0045 & 0051; page 6, paragraphs 0051 & 0054; page 7, .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. ‘728 in view of U.S. Pat. No. 4,409,695 to Johnston et al.  Strobel et al. ‘728 does not specifically disclose the steps of taking measurements of a patient’s physical parameters; adjusting the extendable side rails (38, 68, 70) to accommodate the patient; and placing the patient on the surgical table (10).  Johnston et al. ‘695 provides the basic teaching of a method for accommodating patients of variable sizes on a surgical table, comprising the steps of providing a surgical table (1-3) comprising an upper section (4), middle section (5) and lower section (6) (as shown in Figures 1-4 and as described in column 2, lines 58-62), wherein each section has an opposing right side and left side, said middle section (5) comprising a pivotable side rail (9, 130) attached to the right and left side of the middle section (as shown in Figures 1-5, 9 & 10 and as 


described in column 2, lines 66-68; column 3, lines 1-2; column 6, lines 8-15 and column 7, lines 1-6); taking measurements of a patient’s (10) physical parameters (i.e., the weight of the patient is first obtained to determine whether or not the patient is morbidly obese; please also refer to column 1, lines 10-14 & 28-32); adjusting the side rails (9) to accommodate the patient (10) (as shown in Figure 10 and as described in column 7, lines 7-34), and placing the patient on the surgical table (1-3) (as shown in Figure 1).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the surgical table of Strobel et al. ‘728 with the steps of taking measurements of a patient’s physical parameters; adjusting the extendable side rails to accommodate the patient; and placing the patient on the surgical table in order to ensure that a patient is properly positioned on the surgical table, thereby imparting enhanced patient support and comfort.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbach et al. ‘142 in view of Johnston et al. ‘695.  With respect to claim 31, Hornbach et al. ‘142 does not specifically disclose the steps of taking measurements of a patient’s physical parameters; adjusting the extendable side rails (18, 52 & 20, 54) to accommodate the patient; and placing the patient on the surgical table (10).  Johnston et al. ‘695 provides the basic teaching of a method for accommodating patients of variable sizes on a surgical table, comprising the steps of providing a surgical table (1-3) comprising an upper section (4), middle section (5) and lower section (6) (as shown in Figures 1-4 and as described in column 2, lines 58-62), wherein each section has an opposing right side and left side, said middle section (5) comprising a pivotable 

side rail (9, 130) attached to the right and left side of the middle section (as shown in Figures 1-5, 9 & 10 and as described in column 2, lines 66-68; column 3, lines 1-2; column 6, lines 8-15 
and column 7, lines 1-6); taking measurements of a patient’s (10) physical parameters (i.e., the weight of the patient is first obtained to determine whether or not the patient is morbidly obese; please also refer to column 1, lines 10-14 & 28-32); adjusting the side rails (9) to accommodate the patient (10) (as shown in Figure 10 and as described in column 7, lines 7-34), and placing the patient on the surgical table (1-3) (as shown in Figure 1).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the surgical table of Hornbach et al. ‘142 with the steps of taking measurements of a patient’s physical parameters; adjusting the extendable side rails to accommodate the patient; and placing the patient on the surgical table in order to ensure that a patient is properly positioned on the surgical table, thereby imparting enhanced patient support and comfort.
With respect to claims 32 and 33, Hornbach et al. ‘142 further teaches a condition wherein the surgical table (10) comprises a user interface (160, 180) operable to depict a graphical representation of the surgical table (10) and the position of the extendable side rails (18, 52 & 20, 54) (as shown in Figures 10, 11, 13 & 14 and as described on page 5, in paragraphs 0056, 0057 & 0060-0062); the step of providing a controller (166, 168) operable to adjust the position of the extendable side rails (18, 52 & 20, 54) (as shown in Figure 11 and as described on page 5, in paragraph 0057).



Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbach et al. ‘142 in view of Johnston et al. ‘695 as applied to claims 31 and 32 above, and further in view of Hutchison et al. ‘347.  With respect to claim 34, Hornbach et al. ‘142 as modified by Johnston 
et al. ‘695 does not specifically disclose a condition wherein the controller (166, 168) comprises a user interface (160) that is operable to communicate with the surgical table (10) using wireless means of communication.  Hutchison et al. ‘347 provides the basic teaching of a bed controller (230) which is operable to communicate with the surgical table (110) using wireless means of communication and control the position of the extendable side rails (138, 148, 154) (see page 4, paragraph 0043 and page 5, paragraph 0049).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the surgical table of Hornbach et al. ‘142 as modified by Johnston et al. ‘695 with a controller which is operable to communicate with the surgical table using wireless means of communication and control the position of the extendable side rails, since the use of a surgical table including this specific type of communication is well known in the art as taught by Hutchison et al. ‘347.
	With response to claims 35 and 36, Hutchison et al. ‘347 further provides the basic teaching of a surgical table monitoring system (114) comprising a processor (242) in communication with a plurality of sensors (234) that are operable to measure the location, orientation, and force applied to said extendable side rails (138, 148, 154) (see Figure 12 and page 4, paragraphs 0043 & 0044), and wherein the processor (242) of the surgical table monitoring system (114) is used to determine if the forces applied to the extendable side rails (138, 148, 154) exceed a predefined safety threshold (as described on page 4, in paragraph 

0043.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the surgical table of Hornbach et al. ‘142 as modified by Johnston et al. ‘695 with a surgical table monitoring system comprising a processor in communication 
with a plurality of sensors that are operable to measure the location, orientation, and force applied to said extendable side rails, and wherein the processor of the surgical table monitoring system is used to determine if the forces applied to the extendable side rails exceed a predefined safety threshold, in order to provide an operational arrangement for a surgical table which is also well known in the art as taught by Hutchison et al. ‘347.
	With respect to claims 37 and 38, Hutchison et al. ‘347 further provides the basic teaching of taking corrective action to bring the forces applied on the extendable side rails (138, 148, 154) within the predefined safety threshold, and providing notifications when the extendable side rails (138, 148, 154) need to be adjusted to bring the loads applied to the extendable side rails within the predefined safety threshold (see Figures 11-13, 15 & 17; page 4, paragraph 0045; page 5, paragraphs 0045 & 0051; page 6, paragraphs 0051 & 0054; page 7, paragraphs 0056-0058 and page 8, paragraph 0058).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the surgical table of Hornbach et al. ‘142 as modified by Johnston et al. ‘695 with taking corrective action to bring the forces applied on the extendable side rails within the predefined safety threshold, and with providing notifications when the extendable side rails need to be adjusted to bring the loads applied to the extendable side rails within the predefined safety threshold, in order to prevent 


potential damage to the side rails or other components of the surgical table, thereby helping to extend the service life of the surgical table.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Lacasse et al. ‘804, Roussy et al. ‘694, Christie et al. ‘407, Roussy et al. ‘722, Sayed et al. ‘583, O’Leary ‘963, Rigsby et al. ‘233, Williams et al. ‘680, Christie et al. ‘516, Bossingham et al. ‘414, Roussy et al. ‘700, Johnson et al. ‘171, Roussy et al. ‘170, Johnson et al. ‘889, Elku et al. ‘569, Roussy et al. ‘536, Lacasse et al. ‘326, Bossingham et al. ‘101, Turner et al. ‘102, Rigsby et al. ‘497, Rigsby et al. ‘840, Turner et al. ‘293, Turner et al. ‘243, Elku et al. ‘566, Johnson et al. ‘294, Edgerton ‘927, Johnson et al. ‘735, Williams et al. ‘786, Roussy et al. ‘095, Rigsby et al. ‘360, Rigsby et al. ‘796, Simmonds et al. ‘517, Bossingham et al. ‘282, Johnson et al. ‘413, Rigsby et al. ‘717, Thodupunuri et al. ‘641, Bossingham et al. ‘331, Heimbrock et al. ‘986, Simmonds et al. ‘654, Hakamiun et al. ‘782, Hornbach et al. ‘562, Ward et al. ‘861, Heimbrock et al. ‘051, Strobel et al. ‘247, Hornbach et al. ‘472, Hornbach et al. ‘729, Ward et al. ‘056, Hakamiun et al. ‘984, Barbour ‘479, Foster et al. ‘744 and Foster et al. ‘332.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673